Exhibit 10.1


STRATEGIC ALLIANCE AGREEMENT


This Strategic Alliance Agreement (this “Agreement”), effective as of 15 April,
2009 (the “Effective Date”), is by and between Information System Associates,
Inc., a Florida Corporation whose registered office is 1151 Southwest 30th
Street, Suite E, Palm City FL, 34990 (“ISA”) and Rubicon Software Group plc, a
company registered under the laws of England and Wales (Registered Company No.
5701810) whose registered office is Rubicon House, Guildford Road, West End,
Surrey GU24 9PW (“Rubicon”).


Background


WHEREAS, Rubicon desires to engage ISA as Rubicon’s exclusive agent in the
United States for the purposes of reselling Rubicon’s software and services;


WHEREAS, ISA desires to engage Rubicon as its software development partner and
to provide various consulting services in Europe; and


WHEREAS, ISA and Rubicon desire to enter into this Agreement for the purpose of
granting ISA the right to distribute such products and services and Rubicon to
supply such services.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as hereinafter set forth.


1. DEFINITIONS.  
 
1.1 Confidential Information shall mean all non-public information of a Party,
which is disclosed to the other Party hereunder, including, without limitation,
trade secrets, technical information, business information, sales information,
marketing information, customer-buying patterns, algorithms, customer and
potential customer lists and identities, product sales plans, sublicense
agreements, inventions, developments, discoveries, software, know-how, methods,
techniques, formulae, data, processes and other trade secrets and proprietary
ideas, whether or not protectable under patent, trademark, copyright or other
areas of law, and any other information marked as “proprietary” or
“confidential” at the time of disclosure.  Notwithstanding the foregoing,
“Confidential Information” shall not include any information that (a) was or has
become publicly available without restriction through no fault of the receiving
Party or its employees or agents; (b) is received without restriction from a
third party that, to the best knowledge of the receiving Party, did not have an
obligation of confidentiality to the disclosing Party; (c) was rightfully in
possession of the receiving Party without restriction prior to its disclosure by
the other Party; or (d) was independently developed by employees of the
receiving Party that had no knowledge of or access to such information, as
evidenced by written records of the receiving Party.
 
1.2 Contract Services shall mean various software development and implementation
services to be provided by Rubicon as described in one or more Statement(s) of
Work (“SOW”) that reference this Agreement in a form substantially similar to
that set forth in Exhibit A.
 
1.3 Day Rate shall mean the daily rate at which Rubicon will provide services to
ISA or ISA Clients.  The Day Rate for each type of service provided will be as
per the rate card set out in Exhibit C, such rates to be subject to annual
review by the Parties on the anniversary of this Agreement provided that such
rates may be reviewed on an ad hoc basis at any time should the Parties become
aware of specific information which impacts on the validity or feasibility of
the Day Rate.
 
1.4 Commission Rate shall mean the commission rate which will be used to
calculate any amount which Rubicon will pay to ISA after the provision of
Rubicon Offerings to ISA Clients as set forth in Exhibit D, such rates to be
subject to annual review by the Parties on the anniversary of this Agreement
provided that such rates may be reviewed on an ad hoc basis at any time should
the Parties become aware of specific information which impacts on the validity
or feasibility of the Commission Rate.
 
1.5 Documentation shall mean the printed and/or electronic materials relating to
the Rubicon Offerings, including, but not limited to, user’s manuals and
technical manuals as may be provided by Rubicon to ISA.
 
1.6 Due Diligence Services shall have the meaning set forth in Section 3.3,
below.
 
1.7 End User shall mean a party that obtains a license to use the Rubicon
Offerings from ISA or a customer of ISA under the terms and conditions set forth
herein.
 
1.8 Intellectual Property shall mean any and all trade secrets, patents,
copyrights, trademarks, service marks, trade names, domain names, trade dress,
URLs, brand features, know-how and similar rights of any type under the laws of
any applicable governmental authority, including, without limitation, all
applications and registrations relating to any of the foregoing..
 
1.9  ISA Client shall mean: (i) an entity to which Rubicon provides services
pursuant to Section 3, below; and (ii) an entity that ISA has consulted with
before or during the Term regarding the provision of goods or services.
 
1.10 Notice shall have the meaning ascribed thereto in Section 11.5.
 
1.11 Parties shall mean ISA and Rubicon.
 
1.12 Rubicon Offerings shall mean (i) the software programs described in Exhibit
B, (as may be updated from time to time) in object code format, and including
all corrections, updates, modifications and enhancements to such software that
may be provided to ISA by Rubicon from time to time; and (ii) software
development services.
 
1.13 Term shall have the meaning ascribed thereto in Section 6.1.
 
1.14 Share Subscription Agreement shall mean the agreement in the agreed form
between ISA and Rubicon whereby ISA shall subscribe for shares in Rubicon.
 
2. ISA RESELLER SERVICES.
 
2.1 Rubicon hereby grants to ISA during the Term (as defined below) and subject
to the exclusions described in 2.4 below an exclusive, non-transferable license
in the United States to market, sell, use, display, perform, sublicense and
distribute the Rubicon Offerings, the Documentation and, subject to Section 2.2,
any upgrades thereto, subject to the conditions set forth in this Agreement.  As
used in this Section 2.1, the terms “market,”  “sale,” “sell,” “distribute,” and
“sublicense” shall mean the sale of a license having a term of at least one year
to an End User pursuant to which the End User may use, perform and display the
Rubicon Offerings and the Documentation.  This license is granted to ISA for the
marketing, sale and distribution of the Rubicon Offerings and the Documentation
to End Users for their internal use only.
 
2.2 Rubicon hereby grants to ISA during the Term and subject to the exclusions
described in 2.4 below an exclusive, non-transferable license in the United
States to grant licenses to use, display, perform and distribute the Rubicon
Offerings and the Documentation to other resellers, including, but not limited
to, distributors, Original Equipment Manufacturers, system integrators and
Value-Added Resellers, for further sale and distribution to End Users for their
use as described above, subject to the conditions set forth in this Agreement.
 
2.3 The license grants described in Sections 2.1 and 2.2 shall include all
upgrades to the Rubicon Offerings and the Documentation. Rubicon shall promptly
notify ISA of each such upgrade to the Rubicon Offering and the Documentation
which will be available to ISA under this Agreement.
 
2.4 The exclusive licenses described in Sections 2.1 and 2.2 shall not include
customer agreements, sales of Rubicon Offerings and/or Documentation which arise
through customer marketing and distribution arrangements which are in place
between Rubicon and third parties at the date hereof.  Rubicon agrees not to
enter into any additional agreement to sell Rubicon Offerings or Documentation
or additional distribution arrangements with third parties in the United States
from the date hereof without the prior written approval of ISA, which approval
shall not be unreasonably withheld.
 
3. RUBICON SERVICES.  
 
3.1 Subject to the terms and conditions of this Agreement, Rubicon shall provide
the Contract Services, as agreed between ISA to Rubicon in the relevant SOW, to
ISA’s reasonable satisfaction.  The Contract Services shall be performed at the
facilities and location reasonably designated by ISA (with appropriate
agreements in place to ensure reasonable reimbursement to Rubicon of
out-of-pocket expenses).  Upon written request of ISA, Rubicon shall provide
biweekly written reports describing the progress made in performing the Contract
Services since the preceding report, and the progress expected to be made in the
next succeeding period.
 
3.2 ISA may, at any time, request reasonable additions, deletions, or revisions
in the Contract Services by delivering a change order to Rubicon.  Upon receipt
of a change order from ISA, Rubicon shall notify ISA of any price revisions
which are associated with the change order and if ISA agree to the revised
charges, the parties shall proceed with the Contract Services as revised.  All
such Contract Services shall be executed under the terms and conditions of this
Agreement and the applicable SOW (as revised by the change order).  If any
change order causes an increase or decrease in the cost of the Services to be
performed or scheduled completion date or expenses incurred or to be incurred by
Rubicon, an equitable adjustment will be made by mutual agreement.
 
3.3 From time to time and as agreed between ISA and Rubicon, Rubicon shall
provide due diligence services regarding the software and other technology
issues of potential merger and acquisition, joint venture or other strategic
partner companies (a “Target Company”)  that may be identified by ISA (the “Due
Diligence Services”).  In connection with any such Due Diligence Services,
Rubicon agrees that it shall abide by the reasonable terms of any third party
confidentiality agreement that may be entered into by ISA with any such Target
Company on the same terms as are applicable to ISA.  Rubicon’s fees for such due
diligence services (the “Due Diligence Fees”) shall be at agreed upon rates
which shall not exceed the Day Rate.  ISA agrees to reimburse Rubicon upon
provision of valid receipts for Rubicon’s reasonable out-of-pocket expenses
incurred in the provision of the Due Diligence Services.
 
4. COMMERCIAL TERMS.
 
4.1 ISA Fees.  In consideration of the services set forth in Section 2, ISA will
sell or market the Rubicon Offerings at pre agreed list prices, and shall
receive a commission on the gross revenues paid for the Rubicon Offerings less
VAT if applicable of the Commission Rate; provided, however, that in the event
that Rubicon proposes to charge at other than the Day Rate for the software
development the Parties shall use all reasonable endeavours to agree an
equitable adjustment to the Commission Rate.
 
4.2 Rubicon Fees.
 
4.2.1 In consideration of the Contract Services, Rubicon will receive payment as
set forth in an SOW of its undisputed invoices (or its pro rata share) that it
has submitted to ISA immediately following receipt of payment by ISA from the
ISA Client.
 
4.2.2 In consideration of the Due Diligence Services, ISA shall pay to Rubicon
the Due Diligence Fees within 30 days of receipt from Rubicon of an invoice and
any previously requested supporting documentation, including time charges.
 
4.2.3 In addition to the payments set forth in sections 4.2.1 and 4.2.2, above,
ISA will pay Rubicon 30% of ISA’s profits (defined as gross revenues less costs
directly incurred in the generation of such revenues) on projects for which
Rubicon has provided Contract Services after ISA has recouped any directly
attributable start-up costs with respect to such project up to a cumulative
maximum of £100,000 of such costs associated with all such projects from the
date of this agreement.
 
4.3 Target Revenues.  ISA confirms that its current intention is to try and
procure that Rubicon’s total gross revenues less VAT if applicable relating to
the provision of services to ISA Clients or to clients referred to Rubicon by
ISA will exceed £1million per annum.  The Parties acknowledge that any failure
by ISA to procure such revenues for Rubicon will not constitute a breach of this
Agreement and ISA will have no liability for any such failure or otherwise in
connection with this clause 4.3.
 
4.4 Payment terms. Each party shall account to the other on a monthly basis in
respect of all sales and revenue received, and payments shall be made within 30
days of receipt of a properly valid invoice.
 
4.5 Audits.  Each Party shall retain the financial records relating to all
payments owed and/or paid under this Agreement for a period of six years from
the date such payment obligation arose.
 
4.6 Purchase of Rubicon Shares.  This Agreement is conditional upon ISA and
Rubicon entering into the Share Subscription Agreement.
 
5. INTELLECTUAL PROPERTY.
 
5.1 ISA’s Intellectual Property.  As between ISA and Rubicon, all right, title
and interest in and to Intellectual Property which is created by or provided by
ISA, including, without limitation, as they may be part of or incorporated into
any Contract Service or otherwise used by Rubicon, all goodwill associated
therewith and the copyright and all other Intellectual Property rights inherent
in or appurtenant to the foregoing are and shall be and shall remain the sole
property of ISA.  Rubicon acknowledges that neither it nor any other persons or
entities will by virtue of this Agreement acquire any ownership interest in the
Intellectual Property of ISA, or the Intellectual Property rights inherent in or
appurtenant to any of the foregoing, or any associated goodwill and that its
rights thereunder are strictly limited to those specifically granted in this
Agreement.  Rubicon shall not contest ownership by ISA of any of the
foregoing.  No right, license, release or other right is granted by implication,
estoppel or otherwise by ISA to Rubicon or any of Rubicon’s affiliates except
for the rights and licenses expressly granted under this Agreement.  Except for
the rights and licenses expressly granted under this Agreement, ISA reserves all
rights to the Intellectual Property of ISA, including, without limitation,
translation rights, rights of modification and rights to source code.
 
5.2 Works-for-hire.
 
5.2.1 As regards Intellectual Property created by Rubicon, Rubicon acknowledges
and agrees that those Works, as defined below, shall belong exclusively to ISA
subject to payment in accordance with clause 4.2.  Works means, collectively,
any work product (of any type), software, developments, processes, improvements,
and all works of authorship, in whole or in part, whether patentable or not and
whether copyrightable or not created as services provided directly to ISA or on
behalf of ISA by Rubicon, which (i) are conceived or made by Rubicon, its
employees, contractors, consultants or agents during the Term and relate
directly to the business in which ISA and Rubicon(during the Term by ISA) are,
had been or were proposing to be engaged in; or (ii) are conceived or made by
Rubicon, its employees, contractors, consultants or agents during or after the
Term and are made through the use of any ISA Confidential Information, or which
result from any work performed by Rubicon, its employees, contractors,
consultants or agents for ISA. It is agreed that the terms under which Rubicon
agrees to work with ISA, including the Day Rate, reflect and will reflect any
value or potential value of Intellectual Property created by Rubicon on behalf
of ISA.
 
5.2.2 Rubicon shall make full and prompt disclosure to ISA of all Works as they
are made (whether or not conceived or made jointly with others).  To the extent
copyrightable, all Works shall be deemed to be “works for hire” and ISA shall be
deemed to be the author thereof under the U.S. Copyright Act.  With respect to
Works that do not constitute “works for hire,” Rubicon, its employees,
contractors, consultants and agents do hereby assign to ISA or its designee all
of their respective right, title and interest in and to such Works and all
related patents, patent applications, copyrights and copyright applications and
does hereby agree that these obligations are binding upon their respective
assigns, executors, administrators and other legal representatives.  Rubicon,
its employees, contractors, consultants and agents do hereby waive all claims to
moral rights to the Works.  During the Term and continuing thereafter, Rubicon
does hereby agree to take all such further reasonable actions on its own behalf
and with respect to its employees, contractors, consultants and agents,
including without limitation, the execution and delivery of copyright
applications, patent applications, declarations, oaths, formal assignments,
assignments of priority rights, and powers of attorney, which ISA may deem
necessary or desirable in order to protect its rights and interests in and to
the Works.  If ISA is unable, after reasonable effort, to secure any necessary
signature on any such documents, any executive officer of ISA shall be entitled
as agent and attorney-in-fact to execute such documents.
 
5.3 Rubicon’s Intellectual Property.  As between ISA and Rubicon, all right,
title and interest in and to the Rubicon Offerings and, subject to the
provisions of Section 5.2, any other Intellectual Property of Rubicon,
including, without limitation, as used by Rubicon or ISA hereunder, all goodwill
associated therewith and the copyright and all other Intellectual Property
rights inherent in or appurtenant to the foregoing are and shall be the sole
property of Rubicon.    ISA acknowledges that, except as otherwise set forth
herein, neither it nor any other persons or entities will by virtue of this
Agreement acquire any ownership interest in such Intellectual Property, or the
Intellectual Property rights inherent in or appurtenant to any of the foregoing,
or any associated goodwill and that its rights thereunder are strictly limited
to those specifically granted in this Agreement.  ISA shall not contest
ownership by Rubicon of any of the foregoing.  No license, release or other
right is granted by implication, estoppel or otherwise by Rubicon to ISA or any
of ISA’s affiliates except for the rights and licenses expressly granted under
this Agreement. Except for the rights and licenses expressly granted herein,
Rubicon reserves all rights to the Rubicon Service Offerings, including, without
limitation, translation rights, rights of modification and rights to source
code.
 
6. TERM AND TERMINATION; WITHDRAWAL.
 
6.1 Term. Unless terminated sooner, the term of this Agreement shall begin on
the Effective Date and continue for three (3) years thereafter (the “Initial
Term”) and shall automatically renew for additional one (1) year terms on the
terms and conditions set forth herein (each a “Renewal Term” and collectively,
the “Term”) unless either party gives the other Party Notice of its intention to
terminate this Agreement ninety (90) days before the end of the Initial Term or
Renewal Term, if any.
 
6.2 Termination.
 
6.2.1 For Cause.  Either Party may serve Notice to the other Party to terminate
this Agreement immediately in the event any material breach of a material
provision of this Agreement by such other Party remains uncured 30 days in the
case of a breach of a payment obligation, or 45 days for all other material
breaches, after notice of such breach was received by such other Party.
 
6.2.2 For Bankruptcy.  Either Party may terminate this Agreement immediately
upon Notice to the other Party in the event the other Party (a) permanently
ceases operations, (b) becomes or is declared insolvent or bankrupt, (c) is the
subject of any proceeding related to its liquidation or insolvency (whether
voluntary or involuntary) that is not dismissed within 90 calendar days or (d)
makes an assignment for the benefit of creditors.
 
6.2.3 For Contesting Intellectual Property Rights.  Either Party may terminate
this Agreement upon ten Business Day’s Notice to the other Party in the event
the other Party contests or challenges to a material degree any of the other
Party’s Intellectual Property rights referred to in Sections 5.1, and 5.3,
respectively.
 
7. NON-COMPETITION.
 
7.1 During the period beginning on the Effective Date and ending on the later of
(i) the end of the Initial Term and (ii) the date falling two years after
completion of the most recent services provided by Rubicon under clause 7 (the
“Non-Competition Period”) and in the ISA Geographic Area, as defined below,
Rubicon agrees not to in any capacity, engage or have a financial interest in
any ISA Competing Business, as defined below, or provide managerial,
supervisory, administrative, or financial services relating to any ISA Competing
Business, including making available any information or funding to any such ISA
Competing Business.  Further, during the Non-Competition Period, Rubicon shall
not solicit any employee of ISA or any employee of any ISA Client.  If a court
determines that the foregoing restrictions are too broad or otherwise
unreasonable under applicable law, including with respect to time or space, the
court is hereby requested and authorized by the Parties to revise the foregoing
restrictions to include the maximum restrictions allowable under applicable
law.  Rubicon acknowledges, however, that the Parties have negotiated this
Section and that the time limitations, the limitation on activities and the
geographic limitations are reasonable in light of the circumstances pertaining
to ISA and this transaction. “ISA Competing Business” means any person or entity
of any type whatsoever engaged in the business of providing data centre audit
and data centre optimization services.  “ISA Geographic Area” means worldwide.
 
7.2 During the period beginning on the Effective Date and ending on the later of
(i) the end of the Initial Term and (ii) the date falling two years after
completion of the most recent services provided by Rubicon under clause 7 (the
“Non-Competition Period”) and in the Rubicon Geographic Area, as defined below,
ISA agrees not to in any capacity, engage or have a financial interest in any
Rubicon Competing Business, as defined below, or provide managerial,
supervisory, administrative, or financial services relating to any Rubicon
Competing Business, including making available any information or funding to any
such Rubicon Competing Business.  Further, during the Non-Competition Period,
ISA shall not solicit any employee of Rubicon or any employee of any Rubicon
Client.  If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the Parties to revise the
foregoing restrictions to include the maximum restrictions allowable under
applicable law.  ISA acknowledges, however, that the Parties have negotiated
this Section and that the time limitations, the limitation on activities and the
geographic limitations are reasonable in light of the circumstances pertaining
to Rubicon and this transaction. “Rubicon Competing Business” means any person
or entity of any type whatsoever engaged in the business of providing software
development services for clients.  “Rubicon Geographic Area” means Europe.
 
7.3 In the event that ISA wishes to carry out any software development work of
any nature during the Non-Competition Period, it will notify Rubicon of the same
and allow Rubicon the opportunity to pitch for such work.
 
 
8. CONFIDENTIALITY.
 
8.1 Confidentiality Obligations.  Except as permitted elsewhere under this
Agreement, each Party agrees (a) to take Reasonable Steps (as defined below) to
receive and maintain the Confidential Information of the other Party in
confidence, (b) to take Reasonable Steps (as defined below) not to disclose such
Confidential Information to any third parties other than with the written
consent of the disclosing Party and (c) to promptly notify the other Party upon
learning of any law, rule, regulation or court order that purports to compel
disclosure of any Confidential Information of the other Party and to reasonably
cooperate with the other Party in the exercise of the other Party’s right to
protect the confidentiality of such Confidential Information, including, but not
limited to, seeking to dispute the cause of such disclosure and/or to receive
confidential treatment for the Confidential Information disclosed as a result of
such cause.  Neither Party shall use all or any part of the Confidential
Information of the other Party for any purpose other than to perform its
obligations, or the exercise of such Party’s rights and licenses, under this
Agreement.  Each Party shall (i) limit access to any Confidential Information of
the other Party received by it to its employees, contractors, consultants and
agents who have a need-to-know in connection with the performance of such
Party’s obligations, or the exercise of such Party’s rights, under this
Agreement; and (ii) advise such employees, contractors, consultants and agents
of the confidential nature thereof and of the obligations set forth in this
Agreement and similarly bind them in writing.   Each Party shall be responsible
for any breaches of the obligations of confidentiality and restricted use set
forth herein by any employee, contractor, consultant or agent to whom such Party
disclosed any Confidential Information of the other Party.  As used herein,
“Reasonable Steps” means using at least the same degree of care that the
receiving Party uses to protect its own Confidential Information, and, in any
event, no less than reasonable care.
 
8.2 Exclusions. Nothing contained herein shall prevent a Party from disclosing
Confidential Information pursuant to any applicable law or by a governmental
order, decree, regulation, rule, process or court order; provided, however, that
such Party complies with the notice provisions of Section 8.1(c) to the extent
permissible under applicable laws, rules, regulations or court orders.  Such
disclosure shall not of itself alter the status of such information hereunder
for all other purposes as Confidential Information.
 
8.3 Provisions of this Agreement. Each Party agrees that the provisions of this
Agreement shall be treated as Confidential Information and that no reference
shall be made thereto without the prior written consent of the other Party
(which consent shall not be unreasonably withheld) except (a) to its
accountants, banks, financing sources, lawyers and other professional advisors,
provided that such parties undertake in writing (or are otherwise bound by rules
of professional conduct) to keep such information strictly confidential, (b) in
connection with the enforcement of this Agreement, (c) in connection with a
merger, acquisition or proposed merger or acquisition, or (d) pursuant to joint
press releases prepared in good faith or (e) as permitted under Section
8.2.  The Parties will consult with each other, in advance, with regard to the
terms of all proposed press releases, public announcements and other public
statements with respect to the transactions contemplated hereby.
 
8.4 Termination.  Upon termination of this Agreement, all Confidential
Information shall be returned to the disclosing Party or destroyed unless
otherwise specified or permitted elsewhere under this Agreement or as otherwise
mutually agreed upon by the Parties.  The confidentiality obligations contained
in this Section 8 shall survive termination of this Agreement for a period of
three years.
 
8.5 Injunction.  Each Party acknowledges and agrees that the provisions of this
Section 8 are reasonable and necessary to protect the other Party’s interests in
its Confidential Information, that any breach of the provisions of this Section
8 may result in irreparable harm to such other Party, and in such event the
exact amount of damages is now and will be difficult to ascertain and the
remedies at law for any such failure would not be reasonable or
adequate.  Accordingly, in the event of any breach or threatened breach of the
provisions of this Section 8 by a Party hereto, the other Party, in addition to
any other relief available to it at law, in equity or otherwise, shall be
entitled to seek temporary and permanent injunctive relief restraining the
breaching Party from engaging in and/or continuing such conduct, without the
necessity of proving actual damages or posting a bond or other
security.  Further, the prevailing Party in any such injunctive action shall be
entitled to payment from the other Party of the reasonable attorneys’ fees and
costs incurred in such proceeding.
 
9. REPRESENTATIONS AND WARRANTIES.
 
9.1 By ISA. ISA hereby represents, covenants and warrants to Rubicon that:
 
9.1.1 It has the corporate power to enter into this Agreement;
 
9.1.2 It has the right to perform its obligations this Agreement;
 
9.1.3 When executed and delivered by it, this Agreement will constitute a legal,
valid and binding obligation of it, enforceable against it in accordance with
this Agreement’s provisions;
 
9.1.4 ISA shall perform all services required to be performed by ISA under this
Agreement in a professional manner and all ISA personnel assigned to provide
such services shall be duly qualified to provide such services; and
 
9.1.5 While at Rubicon’s facilities, all ISA employees, contractors, consultants
and agents shall observe and follow Rubicon’s reasonable work rules, policies
and standards as the same are communicated to ISA or such persons in writing,
including, without limitation, those rules, policies and standards of Rubicon
relating to security of and access to its facilities and to its telephone
systems, electronic mail systems and computer systems.  ISA shall cooperate with
Rubicon in promptly removing from the Rubicon premises any of such persons who
violates any of the foregoing work rules, policies or standards of Rubicon.
 
9.2 By Rubicon.  Rubicon hereby represents, covenants and warrants to ISA that:
 
9.2.1 It has the corporate power to enter into this Agreement;
 
9.2.2 It has the right to perform its obligations this Agreement;
 
9.2.3 When executed and delivered by it, this Agreement will constitute a legal,
valid and binding obligation of it, enforceable against it in accordance with
this Agreement’s provisions;
 
9.2.4 Rubicon shall perform all services required to be performed by Rubicon
under this Agreement in a professional manner and all Rubicon personnel assigned
to provide such services shall be duly qualified to provide such services; and
 
9.2.5 While at ISA’s facilities, all Rubicon employees, contractors, consultants
and agents shall observe and follow ISA’s reasonable work rules, policies and
standards as the same are communicated to Rubicon or such persons in writing,
including, without limitation, those rules, policies and standards of ISA
relating to security of and access to its facilities and to its telephone
systems, electronic mail systems and computer systems.  Rubicon shall cooperate
with ISA in promptly removing from the ISA premises any of such persons who
violates any of the foregoing work rules, policies or standards of ISA.
 
10. DISCLAIMER OF WARRANTY, LIMITATION OF LIABILITY AND INDEMNIFICATION.
 
10.1 Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
ISA AND RUBICON HEREBY DISCLAIM ALL WARRANTIES, EXPRESS, IMPLIED OR STATUTORY,
WITH RESPECT TO ANY AND ALL ISA AND RUBICON SERVICES RESPECTIVELY, INCLUDING BUT
NOT LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE AND NON-INFRINGEMENT.  
 
10.2 Limitation of Liability.  EXCEPT IN CONNECTION WITH A BREACH BY EITHER
PARTY OF SECTION 8, NEITHER PARTY WILL BE LIABLE FOR ANY SPECIAL, INDIRECT,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR INCIDENTAL DAMAGES ARISING OUT OF OR
RELATED TO THIS AGREEMENT, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY
(INCLUDING NEGLIGENCE), EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. ISA SHALL NOT BE LIABLE FOR ANY LOSS OF DATA, OR ANY
INTERRUPTION OF OR DELAY IN PROVIDING THE SERVICES.  EXCEPT IN CONNECTION WITH A
BREACH BY EITHER PARTY OF SECTION 8, EACH PARTY’S LIABILITY FOR DAMAGES
HEREUNDER (OTHER THAN IN RESPECT OF ANY CLAIM FOR MONIES DUE) SHALL NOT EXCEED
£200,000.
 
10.3 Indemnification by Rubicon.  Rubicon shall indemnify and hold harmless ISA
and its officers, directors, employees and agents from and against any and all
losses, claims, damages, liabilities, obligations, judgments, awards, costs,
expenses (including reasonable attorneys’ fees) and disbursements, including
without limitation, the costs, expenses and disbursements, as and when incurred,
of preparing or defending any action, suit, proceeding or investigation asserted
by a third party (“Losses”), caused by, based upon, arising out of or in
connection with a claim by a third party that the Rubicon Offerings infringe a
3rd party’s exiting intellectual property rights or due to the gross negligence,
recklessness or intentional misconduct on the part of Rubicon or its affiliates
or its officers, directors, employees, agents, consultants or users.
 
10.4 Indemnification by ISA.  ISA shall indemnify and hold harmless Rubicon and
its officers, directors, employees and agents from and against any and all
losses, claims, damages, liabilities, obligations, judgments, awards, costs,
expenses (including reasonable attorneys’ fees) and disbursements, including
without limitation, the costs, expenses and disbursements, as and when incurred,
of preparing or defending any action, suit, proceeding or investigation asserted
by a third party (“Losses”), caused by, based upon, arising out of or in
connection with ISA’s role in the provision of the Rubicon Offerings or the
gross negligence, recklessness or intentional misconduct on the part of ISA or
its affiliates or its officers, directors, employees, agents, consultants or
users.
 
10.5 Indemnitee Obligations. Each person seeking to be reimbursed, indemnified,
defended and/or held harmless under Sections 10.3 or 10.4 (each, an
“Indemnitee”) shall (a) provide the Party obliged to indemnify such Indemnitee
with prompt written notice of any claim, suit, demand or other action for which
such Indemnitee seeks to be reimbursed, indemnified, defended or held harmless
(each, a “Claim”), which notice shall include a reasonable identification of the
alleged facts giving rise to such Claim; (b) grant such Party reasonable
authority and control over the defense and settlement of any such Claim; and (c)
reasonably cooperate with such Party and its agents in defense of any such
Claim, at such Party’s cost.  Each Indemnitee shall have the right to
participate in the defense of any Claim for which such Indemnitee seeks to be
reimbursed, indemnified, defended or held harmless, by using attorneys of such
Indemnitee’s choice, at such Indemnitee’s expense.  Notwithstanding anything to
the contrary herein, any settlement of a Claim for which any Indemnitee seeks to
be reimbursed, indemnified, defended or held harmless under this Section 10
shall be subject to the prior written approval of such Indemnitee, such approval
not to be unreasonably withheld, conditioned or delayed.
 
10.6 Essential Part of Bargain.  The Parties acknowledge that the disclaimers
and limitations set forth in this Section 10 are an essential element of this
Agreement between the Parties and that the Parties would not have entered into
this Agreement without such disclaimers and limitations.
 
11. MISCELLANEOUS.
 
11.1 Governing Law and Jurisdiction.  This Agreement shall be governed by and
interpreted under the laws of the State of Florida, USA,. The state and federal
courts in the jurisdiction in which Palm City, Florida is located shall have
non- exclusive jurisdiction for the purposes of adjudicating any controversy or
claim between the parties concerning any breach or alleged breach of this
Agreement or performance or nonperformance of any obligation under this
Agreement, save that the parties agree that any dispute or claim concerning
either clause 8 Confidentiality or clause 5 Intellectual Property may be raised
in any appropriate jurisdiction where the breach or alleged breach has occurred.
 
11.2 No Assignment.  Neither Party shall transfer, assign or cede any rights or
delegate any obligations hereunder, in whole or in part, whether voluntarily or
by operation of law, without the prior written consent of the other Party, which
consent may be withheld at the other Party’s reasonable business discretion;
provided, however, that in connection with a merger, sale or transfer of
substantially all of the assets or stock of one of the Parties  that Party may
provide for the assignee to be bound by the terms hereof. This Agreement shall
inure to the benefit of, and shall be binding upon, the Parties and their
respective successors and permitted assigns.
 
11.3 Good Faith.  The Parties undertake to act in good faith, consistent with
their respective rights and obligations set forth in this Agreement.
 
11.4 Independent Contractors. In connection with this Agreement, each Party is
an independent contractor. This Agreement does not, and shall not be construed
to, create an employer-employee, agency, joint venture or partnership
relationship between the Parties.  Neither Party shall have any authority to act
for or to bind the other Party in any way, to alter any of the provisions of any
of the other Party’s standard forms of invoices, sales agreements, warranties or
otherwise, to warrant or to execute agreements on behalf of the other, or to
represent that it is in any way responsible for the acts, debts, liabilities or
omissions of the other Party.
 
11.5 Notices.  All notices, reports, payments and other communications required
or permitted to be given under this Agreement (each, a “Notice”) shall be in
writing and shall be given either by personal delivery against a signed receipt,
by express delivery using an internationally recognized express courier, or by
email (with confirmation of receipt). All Notices shall be properly addressed as
follows, or to such other addresses as may be specified in a Notice given
hereunder:
 
If to
ISA:                                                                                           
     with a copy to:


Attn: Joseph
Coschera                                                                         Attn:
Daniel J. Dugan, Esq.
1151 SW 30th
St.,                                                                                    Spector
Gadon & Rosen, P.C.
Palm City, Florida
34990                                                                        1635
Market St., 7th Floor
joe_coschera@isa-inc.net                                                                    Phila.,
PA 19103
                                                                                                                 
ddugan@lawsgr.com


If to
Rubicon:                                                                                   
     with a copy to:


Attn: Alistair
Hancock                                                                          Attn:
Andrew Kirby
Rubicon
House                                                                                      
Rubicon House
Guildford
Road                                                                                      
Guildford Road
West End, Surrey GU24
9PW                                                               West End,
Surrey, GU24 9PW
 
A Notice shall be deemed to be effective upon personal delivery or, if sent via
overnight delivery, upon receipt thereof. A Notice sent via email is deemed
effective on the same day (or if such day is not a Business Day, then on the
next succeeding Business Day) if the confirmation that such email was received
by the other Party is received before 5:00 p.m. prevailing Eastern time and on
the next day (or if such day is not a Business Day, then on the next succeeding
Business Day) if the confirmation that such email was received by the other
Party is received on or after 5:00 p.m. prevailing Eastern time.


11.6 Amendment or Modification.  No subsequent amendment, modification or waiver
of any of the provisions of this Agreement shall be effective unless in writing
and signed by the Parties.
 
11.7 Entire Agreement.  This Agreement sets out the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements, proposals, arrangements and communications, whether oral or
written, with respect to the subject matter hereof.
 
11.8 Severability.  If any provision of this Agreement is held by a tribunal of
competent jurisdiction to be illegal, invalid, or otherwise unenforceable in any
relevant jurisdiction, then to the fullest extent permitted by law (a) the same
shall not affect the other provisions of this Agreement, (b) such provision
shall be deemed modified to the extent necessary in the tribunal’s opinion to
render such provision enforceable, and the rights and obligations of the Parties
shall be construed and enforced accordingly, preserving to the fullest extent
the intent and agreements of the Parties set forth herein and (c) such finding
of invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of such provision in any other relevant jurisdiction.
 
11.9 No Waiver.  Failure to enforce any provision of this Agreement is not a
waiver of future enforcement of that or any other provision.  No provision of
this Agreement will be deemed waived and no breach excused unless such waiver or
excuse is in writing and signed by the Party against whom enforcement of such
waiver or excuse is sought.
 
11.10 Survival.  Sections 5, 7, 8, 10 and 11; any payment obligations of the
Parties hereunder accrued prior to the date of termination; and any other
provision herein expressly surviving termination or necessary to interpret the
rights and obligations of the Parties in connection with the termination of this
Agreement will survive the termination of this Agreement.
 
11.11 No Third Party Beneficiaries. Except as set forth in
Sections 10.3 and 10.4, nothing in this Agreement is intended to confer
benefits, rights or remedies unto any person or entity other than the Parties
and their permitted successors and assigns. Without limiting the generality of
the foregoing, the clients, customers, shareholders or End Users shall not be
deemed to be third party beneficiaries of this Agreement or have any other
contractual relationship with ISA by reason of this Agreement.
 
11.12 Captions and Construction.  The headings appearing at the beginning of the
Sections contained in this Agreement have been inserted for identification and
reference purposes only and shall not be used to determine the construction or
interpretation of this Agreement.  The nomenclature of the defined terms in this
Agreement shall only be used for the construction of this Agreement, and are not
to be used for any other purpose, including, but not limited to, interpretation
for accounting purposes. The parties acknowledge that both ISA and Rubicon
participated in the drafting of this Agreement and agree that any rule of law or
legal decision that may or would require interpretation of any alleged
ambiguities in this Agreement against the party that drafted it has no
application and is expressly waived.
 
11.13 Further Assurances.  Each Party shall perform such acts, execute and
deliver such instruments and documents, and do all such other things as may be
reasonably necessary to accomplish the transactions contemplated in this
Agreement.
 
11.14 Language.  This Agreement is in the English language only, which language
shall be controlling in all respects, and all versions hereof in any other
language hereof shall be for accommodation only and shall not be binding upon
the Parties.  All communications and notices to be made or given pursuant to
this Agreement shall be in the English language.  All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding word or terms.
 
11.15 Force Majeure.  Neither Party shall be held to be in breach of this
Agreement by reason of a force majeure event, including, but not limited to, act
of God, delay in transportation, fire, flood, earthquake, storm, war, act of a
public enemy, civil commotion or any law, rule, regulation, order or other
action by any public authority or any other matter reasonably beyond a Party’s
control (a “Force Majeure Event”). To the extent failure to perform is caused by
such a force majeure event, such Party shall be excused from performance
hereunder so long as such event continues to prevent such performance, and
provided the non-performing Party takes all reasonable steps to resume full
performance.
 
11.16 Compliance with Laws.  Each Party shall comply with all prevailing laws,
rules and regulations and obtain all necessary approvals, consents and permits
required by the applicable agencies of the government of the jurisdictions that
apply to its activities or obligations under this Agreement.
 
11.17 Public Announcements.  Any public announcement or similar publicity with
respect to this Agreement or the transactions contemplated hereby shall be
issued only after consultation with the other party hereto regarding the content
of any such announcement or publicity.  The parties recognize that, as publicly
traded companies, such consultations will be constrained by applicable
requirements relating to the disclosure of material information on the part of
such party under applicable securities laws.
 
11.18 Execution in Counterparts, Facsimiles. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.  This Agreement
shall become binding when any one or more counterparts hereof, individually or
taken together, bear the signatures of both Parties hereto.  For the purposes
hereof, a facsimile copy of this Agreement, including the signature pages
hereto, shall be deemed an original.
 
IN WITNESS WHEREOF, the Parties to this Agreement by their duly authorized
representatives have executed this Agreement as of the date first written above.
 
Information Systems Associates, Inc.
Rubicon Software Group plc
By:  /s/ Joseph P. Coschera
By  /s/ Alistair C. Hancock:
Name:  Joseph P. Coschera
Name: Alistair C. Hancock
Title:  President and CEO
Title:  CEO